      Case 1:20-cv-05428-JMF Document 16 Filed 08/19/20 Page 1 of 8




                   UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF NEW YORK




NASTASI & ASSOCIATES, INC.,

              Plaintiff,
                                          No. 1:20-cv-05428
v.                                        Hon. Jesse M. Furman

BLOOMBERG, L.P., TURNER
CONSTRUCTION COMPANY.,
EUROTECH CONSTRUCTION CORP.,
DONALDSON ACOUSTICS, CO. INC.,          STIPULATION AND [PROPOSED]
JAVIER PAULINO, MARILYN                 ORDER TO STAY PROCEEDINGS
FRANCISCO, ANTHONY GUZZONE,
WILLIAM DALE SUMMERVILLE,
LAUREN ECKHART SMITH, MICHAEL
CAMPANA, RONALD OLSON, VITO
NIGRO, FAY DEVLIN, DUANE ROBERT
DONALDSON, DOUGLAS DONALDSON,
and Does 1-50,

              Defendants.
          Case 1:20-cv-05428-JMF Document 16 Filed 08/19/20 Page 2 of 8




       Plaintiff respectfully requests, with the consent of Defendants on the terms set forth in

this stipulation, a stay of proceedings of Plaintiff’s claims here pending a final disposition of

Plaintiff’s appeal, styled Nastasi & Associates, Inc. v. Bloomberg, L.P., et al., No. 20-1789 (2d

Cir.) (the “Appeal”).

       The basis for this stipulation is as follows:

   1. On December 31, 2018, Plaintiff commenced an action against Defendants in this Court,

       styled Nastasi & Associates, Inc. v. Bloomberg, L.P., et al., No. 18-cv-12361-JMF

       (S.D.N.Y.) (the “Original Action”), asserting claims of violations of the RICO Act, the

       Sherman Act, New York’s Donnelly Act, and other related claims. Plaintiff filed its First

       Amended Complaint (“FAC”) on May 8, 2019, asserting the same claims. Defendants

       moved to dismiss the claims asserted in the FAC.

   2. On March 11, 2020, the Court issued an order granting Defendants’ motions to dismiss

       based on its finding that Plaintiff lacked standing pursuant to Article III of the U.S.

       Constitution. Nastasi & Assocs. v. Bloomberg, L.P., No. 18-CV-12361 (JMF), 2020 U.S.

       Dist. LEXIS 42701 (S.D.N.Y. Mar. 11, 2020). Pursuant to this order, the action was

       “dismissed in its entirety without prejudice.” Id. Nastasi moved for reconsideration of

       this decision, but that motion was denied, and leave to amend was denied, on May 20,

       2020. Nastasi & Assocs. v. Bloomberg, L.P., No. 18-CV-12361 (JMF), 2020 U.S. Dist.

       LEXIS 89217 (S.D.N.Y. May 20, 2020). Nastasi then filed a notice of appeal of these

       decisions and the Appeal remains pending before the U.S. Court of Appeals for the

       Second Circuit. Notice of Appeal, ECF No. 186, Nastasi & Associates, Inc. v.

       Bloomberg, L.P., et al., No. 18-cv-12361-JMF (S.D.N.Y. June 9, 2020).




                                                -1-
      Case 1:20-cv-05428-JMF Document 16 Filed 08/19/20 Page 3 of 8




3. Then, on July 14, 2020, Plaintiff filed this current action, asserting nearly identical claims

   as in the Original Action, against the same Defendants. The allegations arise out of the

   same facts and occurrences. According to Plaintiff, this action was commenced to

   prevent any issues regarding the statute of limitations that could occur if Plaintiff waited

   to file a new action until after the resolution of the Appeal.

4. Plaintiff has also requested that Defendants waive formal service of a summons in this

   action. All Defendants have agreed, and by this Stipulation, all Defendants waive formal

   service of a summons in this action.

5. Given that the allegations, claims, and parties in the Original Action overlap with those

   here, litigating both matters simultaneously presents a potential waste of judicial

   resources and a risk of inconsistent results across the two proceedings. In the event that

   Plaintiff’s Appeal is granted, there would be no reason for this action to proceed on the

   merits, and it could be dismissed in favor of the Original Action.

6. Absent a stay, both the parties and the Court would risk wasting time and resources, to

   the detriment of all involved. No prejudice or harm would inure to the parties, the Court,

   or the public if a stay is granted.

7. The parties, through counsel, stipulate to a stay of the proceedings in this action.

   Therefore, neither side will seek discovery during the pendency of that stay. During the

   stay, Plaintiff will seek no relief from this Court beyond any relief needed to enforce the

   terms of this stipulation, and Defendants will not move to dismiss this action.

8. “[T]he power to stay proceedings is incidental to the power inherent in every court to

   control the disposition of the causes on its docket with economy of time and effort for

   itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936).



                                            -2-
      Case 1:20-cv-05428-JMF Document 16 Filed 08/19/20 Page 4 of 8




9. Accordingly, Plaintiff, with Defendants’ consent, requests the Court to order as follows:

       a. Proceedings in this case are stayed pending the Second Circuit’s resolution of the

           Appeal;

       b. The parties shall file a joint status report within fourteen days of the Second

           Circuit’s ruling in the Appeal so that the Court may evaluate the continued

           appropriateness of a stay at that time; and

       c. Defendants shall answer, move or otherwise respond to the First Amended

           Complaint in the Original Action or the Complaint filed in this action no later

           than sixty (60) days following the Court’s decision to dissolve the stay in this

           action

   SO STIPULATED this 17th day of August, 2020.

                                                 Respectfully submitted,

                                                 SPIRO HARRISON

                                                 /s/ David B. Harrison
                                                 David B. Harrison
                                                 Jason C. Spiro
                                                 Meredith Sharoky Paley
                                                 830 Morris Turnpike
                                                 Second Floor
                                                 Short Hills, NJ 07078
                                                 (973) 232-4109
                                                 Attorneys for Plaintiff Nastasi & Associates,
                                                 Inc.




                                           -3-
Case 1:20-cv-05428-JMF Document 16 Filed 08/19/20 Page 5 of 8




                                  BRACEWELL LLP

                                  /s/ Allan Taffet
                                  Allan Taffet
                                  Joshua Klein
                                  1251 Avenue of the Americas
                                  49th Floor
                                  New York, NY 10020-1100
                                  (212) 508-6153
                                  Attorneys for Defendant Bloomberg, L.P.,
                                  William Dale Summerville, and Lauren
                                  Eckhart Smith


                                  MORVILLO ABRAMOWITZ GRAND
                                  IASON & ANELLO P.C.

                                  /s/ Edward M. Spiro
                                  Edward M. Spiro
                                  565 Fifth Avenue
                                  New York, New York 10017
                                  Attorneys for Defendants Donaldson
                                  Acoustics Co., Inc. and Duane Robert
                                  Donaldson


                                  KEOGH LAW GROUP, PLLC

                                  /s/ Gerard L. Keogh
                                  Gerard L. Keogh
                                  The Empire State Building
                                  350 Fifth Avenue, 59th Floor
                                  New York, New York 10118
                                  (212) 880-9460
                                  Attorneys for Defendants Eurotech
                                  Construction Corp. and Fay Devlin


                                  PECKAR & AMBRAMSON, P.C.

                                  /s/ Doris Short
                                  Doris Short
                                  Thomas Curran
                                  Kevin O’Connor
                                  1325 Avenue of the Americas, 10th Floor
                                  New York, NY 10019

                            -4-
Case 1:20-cv-05428-JMF Document 16 Filed 08/19/20 Page 6 of 8




                                  (212) 382-0909
                                  Attorneys for Defendant Turner
                                  Construction Company


                                  LAW OFFICES OF JONATHAN M.
                                  COOPER

                                  /s/ Jonathan M. Cooper
                                  Jonathan M. Cooper
                                  483 Chestnut Street
                                  Cedarhurst, NY 11516
                                  (516) 791-5700
                                  Attorney for Defendant Javier Paulino


                                  PIERCE & KWOK, LLP

                                  /s/ Aaron H. Pierce
                                  Aaron H. Pierce
                                  Pierce & Kwok LLP
                                  299 Broadway, Suite 1405
                                  New York, NY 10007
                                  (212) 882-1752
                                  Attorney for Defendant Anthony Guzzone


                                  HERRICK FEINSTEIN LLP

                                  /s/ Jason A. D’Angelo
                                  Jason A. D’Angelo
                                  Two Park Avenue
                                  New York, New York 10016
                                  (212) 592-5911
                                  Attorneys for Marilyn Francisco


                                  LAW OFFICES OF AIDALA &
                                  BERTUNA, P.C.

                                  /s/Arthur L. Aidala
                                  Arthur L. Aidala
                                  8118-13th Avenue
                                  Brooklyn, NY 11228
                                  (212) 486-0011
                                  Attorneys for Defendant Ronald Olson

                            -5-
Case 1:20-cv-05428-JMF Document 16 Filed 08/19/20 Page 7 of 8




                                  SMITH & KING, LLC

                                  /s/ David S. Smith
                                  David S. Smith
                                  666 Old Country Road, Suite 305
                                  Garden City, NY 11530-2014
                                  (516) 213-0018
                                  Attorney for Defendant Michael Campana


                                  LAW OFFICES OF ERIC FRANZ

                                  /s/ Eric P. Franz
                                  Eric P. Franz
                                  220 Old Country Road
                                  Mineola, NY 11501
                                  (212) 355-2200
                                  Attorney for Defendant Douglas Donaldson




                            -6-
        Case 1:20-cv-05428-JMF Document 16 Filed 08/19/20 Page 8 of 8




                                 [PROPOSED] ORDER

PURSUANT TO STIPULATION, IT IS SO ORDERED.



DATED: August 18, 2020

                                                         _________________________

                                                         The Honorable Jesse M. Furman

                                                         United States District Judge



        The Court sees no reason to keep this case open pending resolution of the appeal.
        Accordingly, the Clerk of Court is directed to close the case, without prejudice
        to a motion from any party to reopen the case within 14 days of a decision by the
        Second Circuit in the related appeal. All conferences are canceled.




                                            -7-
